         Case 4:18-cv-01885-HSG Document 614 Filed 01/30/19 Page 1 of 3




January 30, 2019

By Electronic Case Filing

The Honorable Elizabeth D. Laporte
United States District Court for the Northern District of California
Phillip Burton Federal Building and United States Courthouse, 15th Floor, Courtroom E
450 Golden Gate Avenue
San Francisco, California, 94102

Re:    In re Koninklijke Philips Patent Litigation, No. 18-1885 (N.D. California)

Dear Judge Laporte:

Under the Court’s Order, Docket No. 605, Plaintiffs Koninklijke Philips N.V. and U.S. Philips
Corporation (“Philips”) and Defendants Acer Inc., Acer America Corporation, ASUSTek
Computer, Inc., and ASUS Computer International (“Defendants”) respectfully provide the
Court with an update regarding their discussions concerning Acer and ASUS’ request for
production of documents regarding Philips’ commercial relationships with its licensees.

On Wednesday, January 23, Defendants wrote Philips to request further information and to
suggest a meet-and-confer call on Monday, January 28. Ex. 1. On Thursday, January 24, Philips
responded that it expected to provide an additional disclosure the following day. Ex. 2. On
Friday, January 25, Philips provided that disclosure. Ex. 3. On Tuesday, January 29, Defendants
wrote Philips to follow up on their January 23 letter and to seek a time for the parties to meet and
confer. Ex. 4. Later that day, Philips proposed a call today, Wednesday, January 30. Ex. 5. The
parties agreed to meet and confer at noon today. Before that call, Philips provided additional
information regarding its progress to date. Ex. 6.

As agreed, Philips and Defendants met and conferred at noon today, and followed up with an
exchange of emails. During that call, the parties discussed the information in Philips’ letter of
this morning, as well as other potential avenues of search in response to Defendants’ requests.
During the meet and confer process, Philips indicated that it intended to provide information to
Acer and ASUS that would resolve the concerns that Defendants expressed in their letters of
January 23 and 29. Philips could not commit to a firm date, but indicated that was moving as
quickly as possible to do so, and hoped to do so by the end of this week.

During this meet-and-confer process, Defendants suggested that the parties agree to provide the
Court with a further update by Wednesday, February 6. Philips responded that, in its view, the
parties are more likely to reach a final resolution on this issue by the end of next week, as
        Case 4:18-cv-01885-HSG Document 614 Filed 01/30/19 Page 2 of 3

Judge Elizabeth D. Laporte
January 30, 2019
Page 2

opposed to by next Wednesday, and requested that the parties thus agree to provide the Court
with a substantive update by Friday, February 8. Defendants acceded to Philips’ request.

                                                   Respectfully submitted,



                                                   ______________________________
Bruce Genderson (pro hac vice)                     Matthew S. Warren (Bar No. 230565)
Kevin Hardy (pro hac vice)                         Patrick M. Shields (Bar No. 204739)
Aaron Maurer (pro hac vice)                        Patrick A. Fitch (Bar No. 321493)
David Krinsky (pro hac vice)                       Erika H. Warren (Bar No. 295570)
Andrew Trask (pro hac vice)                        Amy M. Bailey (Bar No. 313151)
Kyle Thomason (pro hac vice)                       WARREN LEX LLP
Christopher A. Suarez (pro hac vice)               2261 Market Street, No. 606
WILLIAMS & CONNOLLY LLP                            San Francisco, California, 94114
725 Twelfth Street, N.W.                           +1 (415) 895-2940
Washington, D.C., 20005                            +1 (415) 895-2964 facsimile
+1 (202) 434-5000                                  18-1885@cases.warrenlex.com
+1 (202) 434-5029 facsimile
viceroy@wc.com

Attorneys for Defendants Acer, Inc., Acer America Corp.,
ASUSTeK Computer Inc., and ASUS Computer International

Kai Tseng (Bar No. 193756)                         Michael J. Newton (Bar No. 156225)
Hsiang (“James”) H. Lin (Bar No. 241472)           Sang (Michael) Lee (pro hac vice)
Craig Kaufman (Bar No. 159458)                     ALSTON & BIRD LLP
TECHKNOWLEDGE LAW GROUP LLP                        2200 Ross Avenue, Suite 2300
100 Marine Parkway, Suite 200                      Dallas, Texas, 75201
Redwood Shores, California, 94065                  +1 (214) 922-3400
+1 (650) 517-5200                                  +1 (214) 922-3899 facsimile
+1 (650) 226-3133 facsimile                        asus-philips@alston.com
acer.philips-tklgall@tklg-llp.com
                                                   Attorneys for Defendants ASUSTeK and
Attorneys for Defendants Acer, Inc.                Computer Inc. and ASUS Computer
Acer America Corporation                           International
        Case 4:18-cv-01885-HSG Document 614 Filed 01/30/19 Page 3 of 3

Judge Elizabeth D. Laporte
January 30, 2019
Page 3

                                                    ___________________________
Chris Holland (Bar No. 164053)                      Michael Sandonato (pro hac vice)
Lori L. Holland (Bar No. 202309)                    John Carlin (pro hac vice)
HOLLAND LAW LLP                                     Christopher Gerson (pro hac vice)
220 Montgomery Street, Suite 800                    Natalie Lieber (pro hac vice)
San Francisco, California, 94104                    Jonathan M. Sharret (pro hac vice)
+1 (415) 200-4980                                   Daniel Apgar (pro hac vice)
+1 (415) 200-4989 facsimile                         Jaime Cardenas-Navia (pro hac vice)
cholland@hollandlawllp.com                          Sean M. McCarthy (pro hac vice)
                                                    Robert Pickens (pro hac vice)
                                                    Caitlyn Bingaman (pro hac vice)
                                                    Joyce Nadipuram (pro hac vice)
                                                    VENABLE LLP
                                                    1290 Avenue of the Americas
                                                    New York, New York, 10104
                                                    +1 (212) 218-2100
                                                    +1 (212) 218-2200 facsimile
                                                    philipsprosecutionbar@venable.com

Attorneys for Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation
